Citation Nr: 0204894	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-46 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado. The RO denied the veteran's April 1994 
initial claim of entitlement to service connection for a 
psychiatric disorder claimed as PTSD.

In November 1996 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for further development and adjudicative action in 
June 2000.

In October 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service, nor is such alleged.

2.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.

3.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service records reveals that he had 
active service in the United States Navy with an occupational 
specialty as a marine mechanics machinist mate.  He was on 
the USS Dubuque LPD-8 from August 1974.  A clinical record 
dated in August 1974 shows that the veteran reported feelings 
of being harassed and was experiencing homicidal feelings.  
It was noted that he was currently a disciplinary problem 
aboard the ship with seventeen report shifts outstanding.  
The provisional diagnosis was aggressive reaction.  He was 
discharged from service due to unsuitability.  The service 
medical records showed no evidence of a reported stressful 
event or of symptoms associated with PTSD.

Subsequent to service, a Vet Center statement dated in April 
1990 shows that the veteran had been seen fifteen times 
during 1985 for alcohol and drug issues and also for marital 
and employment counseling.

VA outpatient treatment records dated from March 1994 to 
April 1994 show that the veteran was facing two DUI charges 
in court, that he had lost four jobs in the past three years, 
and that he was having family problems due to his drinking.  
He was said to be drinking up to a case of beer at a time.  
Drug screening at the VA Medical Center showed that he was 
positive for marijuana.  He reported daily alcohol and 
marijuana use.  

The multidisciplinary team assessment identified significant 
problems in the veteran's life due to the use and abuse of 
multiple chemicals and noted an extensive legal history 
associated with that activity.  Following detoxification, he 
was transferred to a Substance Abuse Treatment Program.

VA hospital records dated from April 1994 to May 1994 show 
that the veteran was treated for a history of alcohol and 
drug abuse.  He underwent detoxification and was discharged 
with a diagnosis of alcohol dependence, cannabis dependence, 
polysubstance abuse and antisocial personality disorder.

A VA examination report dated in September 1994 reveals that 
the veteran had a long history of aggressive behaviors with 
the use of alcohol and drugs.   He reported that he had been 
doing well in the Navy until he went to submarine school 
wherein he had a major disagreement with an officer 
concerning the material he was required to study.  He also 
expressed that he was influenced by the fear of being closed 
in small spaces under water for extended periods of time.  He 
stated that he was then reassigned to the USS Dubuque.  He 
reported another incident while on board the ship of 
aggressive behavior.  He responded to an order by a third 
class officer to go on watch by erupting and throwing the man 
down to the next deck, saying that he quit.  This resulted in 
further action against him and a discharge.  The diagnosis 
was impulse control disorder, alcohol abuse, cannabis abuse, 
and antisocial personality disorder.

A statement from the veteran in January 1995 shows that the 
veteran suggested that he had no problems prior to service, 
and that he had a life in turmoil ever since service.  He 
alluded to the Navy and a harassment incident with a Third 
Class Petty Officer to support his assertion.  He provided no 
specific details, however, concerning his assertions.

VA outpatient treatment records dated in February 1996 show 
that the veteran requested placement in the Alcohol Treatment 
Program on the same day he was to appear in court for 
assaulting his father.  

Prior to this visit, he was said to have started drinking for 
a couple of months and was drinking up to a case of beer per 
day plus whiskey, apparently in violation of a restraining 
order.  He displayed initial withdrawal symptoms and was 
eventually admitted in March 1996.  

The medical report revealed a long history of polysubstance 
abuse and noted that he had grown up in an alcoholic family.  
He began drinking as a teenager and using marijuana before 
service, then developing drug and alcohol problems in 
service.  He noted that drinking became especially bad after 
a divorce ten years earlier.  The report revealed that he had 
grown up in an extremely violent household with an alcoholic 
father who physically abused the children and their mother.  
He related fighting excessively in grade school and leaving 
school in the ninth grade.  His father had threatened his 
life with a gun and had shot at him between his feet.

The veteran also reported that he had refused to take part in 
Navy activities after finding a fellow shipmate dead from an 
overdose.  He added that although he "quit the Navy," his 
commanding officer insisted that he could not quit, so he 
threw his commanding officer down a ladder to the deck below.  
The veteran related many stories of abusive incidents between 
his father and family members and reported that he had been 
physically and emotionally abused since age 5 until he left 
home in his late teens.  He admitted that most of his violent 
behavior had taken place while he was intoxicated.  

The assessment concluded that there had been a long history 
of PTSD, polysubstance abuse, and physical abuse, and that he 
had extreme violence since a very young age.  On more than 
one occasion, he was said to have had his or a family 
member's life threatened by his father.  He subsequently had 
a poor history of interpersonal relationships with his 
family, ex-wife, children, and girlfriend.  He had been 
unable to keep a job due to his reaction to authority 
figures.  He tended to become rageful or violent when 
provoked.





A VA outpatient treatment record dated in March 1996 shows 
that the veteran reported drinking alcohol and smoking 
marijuana on a daily basis.  He reported consuming a quart of 
whiskey or one to two cases of beer and 12 to 15 joints 
daily.  He indicated that he was facing charges of felony 
menacing, third degree assault, criminal mischief, and bond 
violation.  

He had assaulted his father in a drunken rage when both were 
intoxicated.  He was under a restraining order forbidding him 
from seeing his girlfriend.  It was noted that this sort of 
behavior had been going in since he was five years old.  The 
summary concluded that as a result of the emotional and 
physical abuse, the veteran suffered from significant PTSD 
symptoms.  The report also noted that a friend of the 
veteran's had died of a drug overdose in service, and that 
the veteran had had an argument with his commanding officer 
and had thrown him down a flight of stairs.

A VA hospital discharge summary, also dated in March 1996, 
reveals that the veteran reported finding it difficult to 
focus on his treatment, and that he did not demonstrate much 
motivation to make necessary changes in his life.  The 
diagnosis was alcohol and marijuana dependence.

In October 1996, the veteran filed his Appeal To Board Of 
Veterans' Appeals (VA Form 9) wherein he related a traumatic 
experience that occurred during a training exercise off the 
coast of southern California.  He described that the 
engineering plant was secured due to an emergency casualty 
condition to the boiler.  He indicated that he was on watch 
in the aft engine room when the casualty occurred.  He 
described that feed water was lost causing the aft 
engineering plant to be secured.  The water to the boiler 
when lost could have caused the boiler to explode, thus 
resulting in possible loss of life to personnel.  He 
indicated that he felt his life was threatened by this 
casualty.


In November 1996, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with his claims 
file.  He testified that he recalled an incident in service 
when his ship was taking on some ammunition.  The ammunition 
was said to be "bumped," and he thought that it should have 
been thrown overboard for safety reasons but was told not to 
worry about it.

He recalled another incident wherein the water in a boiler 
was being drawn, but the problem was resolved before an 
explosion occurred.  He stated that after this incident, his 
attitude and performance changed.  He described becoming 
frightened of his situation aboard the ship and was concerned 
about the use of marijuana and LSD by his shipmates.  He 
acknowledged that he also used drugs in service.

He described a third incident wherein he had a "personality 
conflict" with a Third Class Petty Officer.  He indicated 
that he threw this officer down a stairway over a 
disagreement concerning his starting time for a watch.  He 
added that no charges were brought in connection with the 
incident, but that he had gone absent without leave (AWOL) 
and missed a ship movement.

The veteran also described an incident involving a drug 
overdose death of a fellow serviceman on a pier in San Diego 
a few days before his discharge.  He indicated that this was 
a friend of his, but could not recall his name.  The veteran 
stated that he had no drinking or drug problem prior to 
service.

The veteran was scheduled to appear at a personal hearing 
before a traveling member of the Board in May 2000, but he 
failed to appear for the hearing as scheduled.

This matter was before the Board in June 2000, wherein it was 
remanded for additional development.  The RO was directed to 
request that the veteran provide any additional records 
regarding his claimed disability, to include alleged 
treatment for PTSD for a period of one month in 1985 at the 
Vet Center in Fort Collins, Colorado.
Pursuant to the June 2000 Remand of the Board, the veteran 
was asked twice to provide any additional evidence or 
information concerning his appeal.  He did not respond to 
either request.

Records received directly from the Vet Center in Fort 
Collins, Colorado, dated from March 1985 to June 1996 show no 
diagnosis of PTSD.  It was shown that the veteran did not 
have any time spent in a war and had no war-related stressor.  
The treatment records show that the need for continued 
services was for alcoholism, but there was no indication or 
diagnosis of PTSD or any inservice stressor.

Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  

The Court also determined that a diagnosis of PTSD is 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor to cause 
PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The Court has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2001), 
as determined through recognized military citations or other 
service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).
The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  


Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).




Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Centers in Denver, Colorado; Cheyenne, Wyoming; and Sheridan, 
Wyoming.  It was also indicated that the veteran received 
treatment at the Vet Center in Fort Collins, Colorado.  The 
treatment records, including examination reports, have been 
obtained from the respective facilities and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board acknowledges that 
the RO considered the veteran's claim with application of the 
provisions of the VCAA, and so advised the veteran of having 
done so when it issued its October 2001 supplemental 
statement of the case.  As set forth above, VA has already 
met all obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.  Moreover, the 
veteran himself has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The veteran has testified at a personal 
hearing before a hearing officer of the RO in November 1996.  
He was also offered the opportunity to testify at a personal 
hearing before a traveling member of the Board in May 2000, 
but he failed to appear as scheduled.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection for PTSD

Initially, the Board notes that the RO considered the 
veteran's claim on the basis of the requisite criteria for 
service connection for PTSD effective prior to the amended 
criteria established in this regard.  As the Board noted 
earlier, the revised criteria provided in this decision were 
in effect at the time of the RO's previous review.  

Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  


The service medical records do not indicate that the 
veteran's alleged stressors were incurred during combat with 
the enemy.  Although the veteran has related that the ship on 
which he was serving had come under enemy fire, there is no 
evidence of record that he was ever engaged in combat with 
the enemy.

The veteran has reiterated three stressful events during his 
period of active service which he asserts contributed to 
PTSD.  He refers to the incident wherein he confronted his 
commanding officer regarding orders that he had been given, 
which resulted in his throwing the officer down some stairs; 
to an incident wherein a boiler on the ship on which he was 
serving almost exploded due to low water; and to an incident 
wherein a friend of his had died of a drug overdose during 
his period of active service.

As indicated hereinabove, although the veteran was discharged 
from service by reason of unsuitability, there is no evidence 
of record that the veteran threw his commanding officer down 
stairs, that a boiler on which he was working almost 
exploded, or that a friend of his had died of an overdose.  
When asked to provide additional, more specific, information 
regarding his stressors, the veteran was unable to.  
Accordingly, his alleged stressors have not been verified.

Subsequent to service, there were occasions wherein the 
veteran was treated for polysubstance abuse and impulse 
control disorder.  There have been assessments of PTSD made 
during outpatient treatment, however, they were said to be 
associated to stressful events which occurred during the 
veteran's childhood and not with respect to a particular 
event during service.  Additionally, any symptoms associated 
with PTSD that were related to service was based solely upon 
the history as provided by the veteran.  However, there is no 
record of a diagnosis of PTSD based upon a verified stressor.

No health care provider has indicated or even suggested that 
any symptoms experienced by the veteran during his period of 
service may be related to a current diagnosis of PTSD.  

There is no evidence of record that the veteran incurred PTSD 
during service, nor is there evidence of a current diagnosis 
of PTSD related to service.

The examination reports of record provide diagnoses which 
include major depressive episodes from history and 
intermittent alcohol abuse in April 1990; alcohol and drug 
abuse in April 1994; alcohol and cannabis dependence, 
polysubstance abuse, and antisocial personality disorder with 
histrionic and narcissistic traits in May 1994; abuse impulse 
control disorder, alcohol abuse, cannabis abuse, and 
antisocial personality disorder in September 1994; 
significant PTSD symptoms as a result of the emotional and 
physical abuse from age 5 in March 1996; and alcohol and 
marijuana dependence in March 1996.

With regard to the assessment of PTSD which was based on the 
statements provided by the veteran, a medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  

It is thus significant that no examiner's opinion appears to 
have been based on a thorough review of the veteran's medical 
history with a verified stressor, but rather on information 
supplied by the veteran himself.  

When viewed against the background of the examination reports 
which were negative for any diagnosis of PTSD that is 
service-related, the assessment of PTSD, by history, did not 
establish that there was a disease or injury that was either 
manifested in or aggravated by his service.  See Swann, 5 
Vet. App. at 233 [the Board was not bound to accept opinions 
of two doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].  
There have been no verified stressors in this regard.


The Board recognizes that the veteran testified at a personal 
hearing in November 1996 that his ship was taking on some 
ammunition, that a boiler explosion almost occurred, that he 
threw his commanding officer down a stairway over a 
disagreement concerning his starting time for a watch, and 
that a fellow serviceman died from a drug overdose on a pier 
in San Diego a few days before his discharge.     However, 
the veteran's self-report as to his having PTSD that was 
manifested as a result of the foregoing unverified stressors 
which allegedly occurred during his period of active service 
is not competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD that 
has been associated with his period of active service.  There 
is also no evidence of in-service incurrence or aggravation 
of PTSD.  There are no stressors which have been verified.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).




In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

